DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/512,908 the examiner acknowledges the applicant's submission of the amendment dated 04/26/2022. At this point, claims 1, 7, 9, 12, 14, and 18-20 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, and 12, taking claim 12 as exemplary, recites “identifying, via an integrated module, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, one or more values … updating an environment of the integrated module based on at least one of the obtained values; … wherein the selection is determined based on the updated environment.” Neither the specification nor the claims describe in detail the subject matter that would enable (1) a selection of sensors for obtaining values, followed by (2) obtaining values from the selected sensors to updated an environment, and then (3) making the aforementioned selection of sensors based on the updated environment which is based on obtained values from sensors that are to being selected. This appears to be circular logic. The claims as currently drafted describe selecting sensors for obtaining values for updating an environment in order to perform the prior selecting of sensors, and the specification does not support a selecting of sensors for updating environment and for which that updated environment is then used to make the aforementioned selection. Therefore, claims 1 and 12 are rejected for containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Dependent claims 2-8 and 13-20 are also rejected for containing the same subject matter of independent claims 1 and 12 upon which claims 2-8 and 13-20 depend which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 9 recites “he method comprising: identifying, via an integrated chip, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, … updating an environment of the integrated chip based on at least one of the obtained values; … wherein the selection is determined based on the updated environment.” Neither the specification nor the claims describe in detail the subject matter that would enable (1) a selection of sensors for obtaining values, followed by (2) obtaining values from the selected sensors to updated an environment, and then (3) making the aforementioned selection of sensors based on the updated environment which is based on obtained values from sensors that are to being selected. This appears to be circular logic. The claims as currently drafted describe selecting sensors for obtaining values for updating an environment in order to perform the prior selecting of sensors, and the specification does not support a selecting of sensors for updating environment and for which that updated environment is then used to make the aforementioned selection. Therefore, claims 1 and 12 are rejected for containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Dependent claims 10-11 are also rejected for containing the same subject matter of independent claim 9 which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, and 12, taking claim 12 as exemplary, recites “identifying, via an integrated module, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, one or more values … updating an environment of the integrated module based on at least one of the obtained values; … wherein the selection is determined based on the updated environment.” Neither the specification nor the claims describe in detail the subject matter that would enable (1) a selection of sensors for obtaining values, followed by (2) obtaining values from the selected sensors to updated an environment, and then (3) making the aforementioned selection of sensors based on the updated environment which is based on obtained values from sensors that are to being selected. This appears to be circular logic. The claims as currently drafted describe selecting sensors for obtaining values for updating an environment in order to perform the prior selecting of sensors, and the specification does not support a selecting of sensors for updating environment and for which that updated environment is then used to make the aforementioned selection. Therefore, claims 1 and 12 are rejected as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claims 2-8 and 13-20 are also rejected as failing to comply with the written description requirement. The claim(s) contains contain the same subject matter of base claims 1 and 12 upon which claims 2-8 and 13-20 depend, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 9 recites “he method comprising: identifying, via an integrated chip, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, … updating an environment of the integrated chip based on at least one of the obtained values; … wherein the selection is determined based on the updated environment.” Neither the specification nor the claims describe in detail the subject matter that would enable (1) a selection of sensors for obtaining values, followed by (2) obtaining values from the selected sensors to updated an environment, and then (3) making the aforementioned selection of sensors based on the updated environment which is based on obtained values from sensors that are to being selected. This appears to be circular logic. The claims as currently drafted describe selecting sensors for obtaining values for updating an environment in order to perform the prior selecting of sensors, and the specification does not support a selecting of sensors for updating environment and for which that updated environment is then used to make the aforementioned selection. Therefore, claims 1 and 12 are rejected as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claims 10-11 are also rejected for containing the same subject matter of independent base claim 9 upon which claims 10-11 depend which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, 14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
Claim 3 recites the limitation "the training of the model" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 3 nor the parent claim 1 specify a training of a model. Therefore, claim 3 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7:
Claim 7 recites the limitation "wherein the values are preprocessed to remove anomalies prior to the training" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 7 nor the parent claim 1 specify a training of a model. Therefore, claim 7 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8:
Claim 8 recites the limitation "wherein the training step" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 8 nor the parent claim 1 specify a training of a model. Therefore, claim 8 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14:
Claim 14 recites the limitation "the training of the model" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 14 nor the parent claim 13 specify a training of a model. Therefore, claim 3 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18:
Claim 18 recites the limitation "wherein the values are preprocessed to remove anomalies prior to the training" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 18 nor the parent claim 12 specify a training of a model. Therefore, claim 18 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19:
Claim 19 recites the limitation "wherein the training step" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 19 nor the parent claim 12 specify a training of a model. Therefore, claim 19 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al., (US 2018/0107887 A1) in view of Shahrjerdi et al,. (Shielding and Securing Integrated Circuits with Sensors, 2014, IEEE, 170-174, hereinafter Shahrjerdi) and Cella et al., (US 20180284758 A1, hereinafter Cella).
Regarding claims 1 and 12, taking claim 12 as exemplary:
Huber shows:
“A system comprising a non-transitory memory; and a processor coupled to the memory and configured to execute instructions of: … and predicting, via the trained model, tampering” the use of a “plurality of sensors.” (Paragraph [0038]: “Optical lensing aspects may include effects such as fixed/variable focal length, fisheye, as well as other optical lensing distortions (e.g., lens damage/dirt). In some examples, extracted pixel features may include one or more aspects relating to certain imaging environments. Imaging environment aspects may include color/intensity/hue response by different image sensors across varying backgrounds and/or foregrounds” And in paragraph [0061]: “The tampering detection system 814 includes the tampering detection engine 830. The tampering detection engine 830 includes an image classifier trained using training images of physical credentials. In some implementations, the tampering detection engine 830 can include the image classifier 106 trained by the classifier generator 104 described above with respect to FIG. 1. The tampering detection engine 830 receives the digital image 810 of the physical credential and analyzes the digital image 810 using pixel-level image analysis techniques. The tampering detection engine 830 can perform a pixel-level analysis on the digital image 810 that includes an array of pixels. The tampering detection engine 830 extracts intrinsic pixel features from the digital image 810 and determines whether the digital image 810 is tampered or untampered based on the extracted features. The tampering detection engine 830 generates the tamper indication output 828 based on the determination as to whether the digital image 810 is tampered or untampered.” – the tampering detection engine using the image classifier of Huber is predicting, via the trained model, tampering. The different image sensors of Huber are the plurality of sensors.)
But Huber does not appear to explicitly recite “identifying, via an integrated module, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, obtaining, from each of the selected sensors, one or more values, the values being descriptive of two or more of more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, or audio; updating an environment of … based on at least one of the obtained values;” the use of sensors “on an integrated module,” and the use of an “integrated module”,  or a predicting of tampering of the “integrated module.”
However, Shahrjerdi teaches:
the use of sensors “on an integrated module,” and the use of an “integrated module” (Page 171, column 2, paragraph 3: “One can embed sensors within an IC to detect attacks, specifically mechanical and optical attacks [4]. Figure 2(a) schematically illustrates a hardware configuration that can detect physical attacks and destroy the confidential information. This IC consists of sensors, trigger circuitry, battery and erasure devices. In case of optical attacks, the sensor, i.e. photodetector, triggers the erasure device.” – The IC consisting of sensors of Shahrjerdi is the use of sensors “on an integrated module.”)
“the one or more values being descriptive … of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, and audio;” predicting of tampering of the “integrated module based on the obtained values” (Page 171, column 2, paragraph 2: “The types of adverse attempts to tamper with ICs appear to be diverse and distinct. Since most of the invasive and semi-invasive attacks use mechanical force [15], [17], [20] or light source [21], one can classify the underlying attack mechanisms into two general categories: mechanical and optical.” In page 171, column 2, paragraph 3: “One can embed sensors within an IC to detect attacks, specifically mechanical and optical attacks [4]. Figure 2(a) schematically illustrates a hardware configuration that can detect physical attacks and destroy the confidential information. This IC consists of sensors, trigger circuitry, battery and erasure devices. In case of optical attacks, the sensor, i.e. photodetector, triggers the erasure device.” And in page 173, column 2, paragraphs 3-4: “The classifier takes as input a time domain analog signal from the sensor and converts it into a set of relevant features. For instance, for the cantilever sensor, the relevant features might be the magnitude of the Fourier coefficients for different frequency values. The feature extraction block outputs one or more binary, integer or real valued features. Now, based on training data that includes both potential malicious signals and those from regular IC operation, one can design a classifier to distinguish between these two classes. The classifier shown in Figure 6 is, for instance, a simple linear classifier. Once a sensor output signal has been classified as malicious, the defense mechanism can be triggered.” – The classifying using different sensors of an attack of Shahrjerdi is the one or more values acting as training data with respect to one or more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, and audio and predicting of tampering of the “integrated module.” The photodetectors and the trigger for physical attack of Shahrjerdi is the light sensors.)
And Cella teaches “identifying, via an integrated module presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, obtaining, from each of the selected sensors, one or more values, the values being descriptive of two or more of more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, or audio; updating an environment of the integrated module based on at least one of the obtained values; … wherein the selection is determined based on the updated environment.” (Paragraph [1171]: “In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that enables a user to select from a list of reliability measures of an industrial machine for establishing smart-band monitoring and, in response thereto, presents the user with at least one smart-band definition of an acceptable range of values for at least one sensor of the industrial machine and a list of correlated sensors from which data will be gathered and analyzed when an out of acceptable range condition is detected from the at least one sensor.” And in paragraph [1173]: “In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that presents a representation of components of an industrial machine deployable in the industrial environment on an electronic display, and in response to a user selecting one or more of the components, searches a database of industrial machine failure modes for modes involving the selected component(s) and conditions associated with the failure mode(s) to be monitored, and further identifies a plurality of sensors in, on, or available to be disposed on the presented machine representation from which data will automatically be captured when the condition(s) to be monitored are detected to be outside of an acceptable range. In embodiments, the identified plurality of sensors includes at least one sensor through which the condition(s) will be monitored.” And in paragraph [1174]: “In embodiments, a system for data collection in an industrial environment may include a user interface for working with smart bands that may facilitate a user identifying sensors to include in a smart band group of sensors by selecting sensors presented on a map of a machine in the environment. A user may be guided to select among a subset of all possible sensors based on smart band criteria, such as types of sensor data required for the smart band. A smart band may be focused on detecting trending conditions in a portion of the industrial environment; therefore, the user interface may direct the user choose among an identified subset of sensors, such as by only allowing sensors proximal to the smart band directed portion of the environment to be selectable in the user interface.” In paragraph [1072]: “Example and non-limiting sensors include vibration, acceleration, noise, pressure, force, position, location, velocity, displacement, temperature, heat flux, speed, rotational speed (e.g., a tachometer), motion, accelerometers, magnetic field, electrical field, galvanic, current, flow (gas, fluid, heat, particulates, particles, etc.), level, proximity, gas composition, fluid composition, toxicity, corrosiveness, acidity, pH, humidity, hygrometer measures, moisture, density (bulk or specific), ultrasound, imaging, analog, and/or digital sensors. The list of sensed values is a non-limiting example, and the benefits of the present disclosure in many applications can be realized independent of the sensor type, while in other applications the benefits of the present disclosure may be dependent upon the sensor type.” And in paragraph [2193]: “In embodiments, one or more of the controllers, circuits, systems, data collectors, storage systems, network elements, components, or the like as described throughout this disclosure may be embodied in or on an integrated circuit, such as an analog, digital, or mixed signal circuit, such as a microprocessor, a programmable logic controller, an application-specific integrated circuit, a field programmable gate array, or other circuit, such as embodied on one or more chips disposed on one or more circuit boards, such as to provide in hardware (with potentially accelerated speed, energy performance, input-output performance, or the like) one or more of the functions described herein” – The use of a graphical user interface to select sensors based on a smart band directed to the trends of the environment of Cella is the selection is of sensors based on an updated environment. The identification of a plurality of sensors for use of Cella is the use of two or more sensors of a different type.)
Huber, Shahrjerdi, and Cella are analogous in the arts because Huber, Shahrjerdi, and Cella all describe detection of changes to equipment
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Huber, Shahrjerdi, and Cella before him or her, to modify the teachings of Huber to include the teachings of Shahrjerdi in order to incorporate the methods of classifying tampering of Huber with the device tampering detection using the sensors of Shahrjerdi in order to expand marketability of Huber to device tampering detection and thereby increase marketability, and to further include the teachings of Cella to be able to incorporate a multitude of sensors and a graphical user interface to determine the best sensors to be used based on environmental trends (see Cella paragraph [1174] and thereby increase the efficacy of Huber and Shahrjerdi.

Regarding claims 2 and 13, taking claim 13 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 1 and 12 as claimed and specified above.
And Huber shows “further comprising the instructions of determining a weight for the model.” (Paragraph [0044]: “the image classifier may include default or initial weights assigned to each feature that are iteratively amended as the process attempts to find optimal weights. Based on the learned feature weights, an input digital image of a physical credential can be scored by the generated image classifier 106. In some implementations, each input digital image of a physical credential is scored by the image classifier 106 as a probability of being tampered on a scale from 0.0-1.0.” – The feature weights of Huber are the weights of the model.)

Regarding claims 3 and 14, taking claim 14 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 2 and 13 as claimed and specified above.
And Huber shows “wherein the training of the model includes generating an evaluation score.” (Paragraph [0044]: “the image classifier may include default or initial weights assigned to each feature that are iteratively amended as the process attempts to find optimal weights. Based on the learned feature weights, an input digital image of a physical credential can be scored by the generated image classifier 106. In some implementations, each input digital image of a physical credential is scored by the image classifier 106 as a probability of being tampered on a scale from 0.0-1.0.” And in paragraph [0045]: “The scores are compared to the known labels to evaluate the accuracy of the image classifier 106. If the output of the image classifier 106 does not substantially match the known labels, the classifier 106 can be adjusted or trained on a new set of training images. Further, in some examples, differences between the output of the image classifier 106 and the known labels during the test phase may affect the scoring thresholds used to label classification results (e.g., specific operational thresholds can be chosen corresponding to the score response of a given set of data).” – The scoring by the image classifier of Huber is the evaluation score.)

Regarding claims 4 and 15, taking claim 15 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 3 and 14 as claimed and specified above.
And Huber shows “wherein the processor is further configured to execute the instructions of adjusting the weight based on the generating.” (Paragraph [0044]: “the image classifier may include default or initial weights assigned to each feature that are iteratively amended as the process attempts to find optimal weights. Based on the learned feature weights, an input digital image of a physical credential can be scored by the generated image classifier 106. In some implementations, each input digital image of a physical credential is scored by the image classifier 106 as a probability of being tampered on a scale from 0.0-1.0.” – The iteratively amending of the weights of Huber is the adjusting of the weights.)

Regarding claims 5 and 16, taking claim 16 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 4 and 14 as claimed and specified above.
And Huber shows “wherein the processor is further configured to execute the instructions of identifying an impact of the adjusted weight on performance of the model.” (Paragraph [0044]: “the image classifier may include default or initial weights assigned to each feature that are iteratively amended as the process attempts to find optimal weights. Based on the learned feature weights, an input digital image of a physical credential can be scored by the generated image classifier 106. In some implementations, each input digital image of a physical credential is scored by the image classifier 106 as a probability of being tampered on a scale from 0.0-1.0.” And in paragraph [0045]: “The scores are compared to the known labels to evaluate the accuracy of the image classifier 106. If the output of the image classifier 106 does not substantially match the known labels, the classifier 106 can be adjusted or trained on a new set of training images. Further, in some examples, differences between the output of the image classifier 106 and the known labels during the test phase may affect the scoring thresholds used to label classification results (e.g., specific operational thresholds can be chosen corresponding to the score response of a given set of data).” – The use of a scoring threshold and iteratively adjusting the weights to find the optimal weights of Huber is the identifying an impact of the adjusted weight on performance of the model.)

Regarding claims 6 and 17, taking claim 17 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 1 and 12 as claimed and specified above.
And Huber shows “wherein the prediction is performed using a classifier that implements at least one of a clustering analysis, support vector machine (SVM), linear discriminant analysis, time frequency pattern analysis, singular value decomposition (SVD), artificial neural network, deep neural network (DNN), recurrent neural network (RNN), convolutional neural network (CNN), hidden Markov model (HMM), and Bayesian network (BN).” (Paragraph [0035]: “When developing an image classifier, various architectures may be used, including, for example, a neural network. In certain implementations described herein, a Convolutional Neural Network (“CNN”) or Deep Convolutional Neural Network (“DCNN”) may be used.” – The CNN of Huber is the CNN. Note that the claim is written in the alternative and not all claim elements needs to be taught for teaching by the reference to be satisfied.)

Regarding claims 8 and 19, taking claim 19 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 1 and 12 as claimed and specified above.
And Huber shows “wherein the training includes validating the model.” (Paragraph [0047]: “The system uses the extracted feature instances to train an image classifier having the extracted features as variables (206). The training of the image classifier assigns optimum weights to the respective features that maximize the likelihood of correctly labeling an input digital image as tampered or untampered. The system evaluates the image classifier (208). In particular, the image classifier is applied to a group of known sample images. The output of the image classifier is compared to the known labels of the digital images. As a result, the image classifier can be validated. The image classifier can then be applied to a larger collection of digital images and can be used for detecting an imaged physical credential that has been tampered with.” – The evaluating and validating of the image classifier of Huber is the validating of the model.)

Regarding claim 9:
Huber shows:
“A method for detecting a tamper event” and the use of a “plurality of sensors.” (Paragraph [0038]: “Optical lensing aspects may include effects such as fixed/variable focal length, fisheye, as well as other optical lensing distortions (e.g., lens damage/dirt). In some examples, extracted pixel features may include one or more aspects relating to certain imaging environments. Imaging environment aspects may include color/intensity/hue response by different image sensors across varying backgrounds and/or foregrounds” and in paragraph [0061]: “The tampering detection system 814 includes the tampering detection engine 830. The tampering detection engine 830 includes an image classifier trained using training images of physical credentials. In some implementations, the tampering detection engine 830 can include the image classifier 106 trained by the classifier generator 104 described above with respect to FIG. 1. The tampering detection engine 830 receives the digital image 810 of the physical credential and analyzes the digital image 810 using pixel-level image analysis techniques. The tampering detection engine 830 can perform a pixel-level analysis on the digital image 810 that includes an array of pixels. The tampering detection engine 830 extracts intrinsic pixel features from the digital image 810 and determines whether the digital image 810 is tampered or untampered based on the extracted features. The tampering detection engine 830 generates the tamper indication output 828 based on the determination as to whether the digital image 810 is tampered or untampered.” – The use of different image sensors of Huber is are the values obtained from a plurality of sensors. The training of an image classifier and the tampering detection engine using the image classifier of Huber is the training a model.)
“obtaining one or more other values from … sensors; training the machine learning model using the one or more other values;” (Paragraph [0036]: “FIG. 1 is a diagram of an example system 100 for generating an image classifier 106. The image classifier 106 may be appropriately configured to distinguish between tampered and untampered digital images of physical credentials based on intrinsic features associated with certain high value regions of identification data. As shown, the system 100 includes a classifier generator 104 that receives a collection of training images 102. The classifier generator 104 utilizes the training images 102 to generate an image classifier 106. The collection of training images 102 includes a group of positive digital images labeled as “tampered” and a group of negative digital images labeled as “untampered”. The positive and negative (tampered and untampered) digital images can be labeled manually by human users, or automatically by a training data generation system. Specific techniques for developing the collection of training images 102 are described in greater detail below with respect to FIGS. 6A-7F.” In paragraph [0037]: “In this example, the classifier generator 104 includes a feature extraction engine 108, feature instances 110, and a classifier training engine 112. The feature extraction engine 108 extracts intrinsic features (e.g., intrinsic pixel features) from the received training images 102. In some examples, the feature extraction engine 108 may include a CNN (e.g., a pre-trained CNN generated from a large collection of diverse images). A number of different types of features are extracted as indicative of a digital image of physical credential. For example, the extracted features can include textual information, edges of photos, patterns of photos, etc. The extracted features from each digital image in the received training images 102 form a collection of feature instances 110. These extracted features are used by the classifier training engine 112 to train an image classifier.” In paragraph [0038]: “extracted pixel features may include one or more aspects relating to selected image capture devices. Aspects relating to the image capture devices may include effects (e.g., pixilation/resolution, noise, manufacturing defects) from using different types of image sensors (e.g., charge-coupled devices (CCD), complementary metal-oxide-semiconductor (CMOS), or N-type metal-oxide-semiconductor (NMOS)). In some examples, extracted pixel features may include one or more aspects relating to optical lensing. Optical lensing aspects may include effects such as fixed/variable focal length, fisheye, as well as other optical lensing distortions (e.g., lens damage/dirt). In some examples, extracted pixel features may include one or more aspects relating to certain imaging environments. Imaging environment aspects may include color/intensity/hue response by different image sensors across varying backgrounds and/or foregrounds.” And in paragraph [0041]: “Layer Five” (1012) represents effects relating to the CCD (or other imaging sensors)—the manufacturing quality, for example. Low quality imaging sensors tend to cause portions of the image to appear cloudy, noisy, washed out, or otherwise defective. This layer may also capture differences in scan and refresh rates between computer screens and imaging sensors resulting in pixelization and moiré colorspace effects from wavelength harmonics. In general, this layer corresponds to overall uniformity in defects typically caused by imperfect imaging sensors and the physical wavelength harmonics between sensors and screens.” – The training of features based on images from different layers and types of image sensors of Huber is the obtaining one or more other values from the one or more sensors; further training the machine learning model using the one or more other values.)
“and predicting the tamper event using a trained machine learning model.” (Paragraph [0061]: “The tampering detection system 814 includes the tampering detection engine 830. The tampering detection engine 830 includes an image classifier trained using training images of physical credentials. In some implementations, the tampering detection engine 830 can include the image classifier 106 trained by the classifier generator 104 described above with respect to FIG. 1. The tampering detection engine 830 receives the digital image 810 of the physical credential and analyzes the digital image 810 using pixel-level image analysis techniques. The tampering detection engine 830 can perform a pixel-level analysis on the digital image 810 that includes an array of pixels. The tampering detection engine 830 extracts intrinsic pixel features from the digital image 810 and determines whether the digital image 810 is tampered or untampered based on the extracted features. The tampering detection engine 830 generates the tamper indication output 828 based on the determination as to whether the digital image 810 is tampered or untampered.” – the tampering detection engine using the image classifier of Huber is predicting of a tamper event.)
But Huber does not appear to explicitly recite the use of different sensors “on an integrated chip,” or “the method comprising: identifying, via an integrated chip, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, one or more values, the values being descriptive of two or more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, or audio; updating an environment of the integrated module based on at least one of the obtained values; obtaining one or more other values from the selected sensors; … wherein the selection is determined based on the updated environment.”
However, Shahrjerdi teaches the use of different sensors “on an integrated chip,” and “the one or more values acting as training data with respect to one or more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, and audio;” (Page 171, column 2, paragraph 3: “One can embed sensors within an IC to detect attacks, specifically mechanical and optical attacks [4]. Figure 2(a) schematically illustrates a hardware configuration that can detect physical attacks and destroy the confidential information. This IC consists of sensors, trigger circuitry, battery and erasure devices. In case of optical attacks, the sensor, i.e. photodetector, triggers the erasure device.” And in page 173, column 2, paragraphs 3-4: “The classifier takes as input a time domain analog signal from the sensor and converts it into a set of relevant features. For instance, for the cantilever sensor, the relevant features might be the magnitude of the Fourier coefficients for different frequency values. The feature extraction block outputs one or more binary, integer or real valued features. Now, based on training data that includes both potential malicious signals and those from regular IC operation, one can design a classifier to distinguish between these two classes. The classifier shown in Figure 6 is, for instance, a simple linear classifier. Once a sensor output signal has been classified as malicious, the defense mechanism can be triggered.” – The IC consisting of sensors of Shahrjerdi is the use of sensors “on an integrated chip.” Thee classifying using different sensors of an attack of Shahrjerdi is the one or more values acting as training data with respect to one or more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, and audio and predicting of tampering of the “integrated module.” The photodetectors and the triggers for physical attack of Shahrjerdi is the light sensor.)
And Cella teaches “the method comprising: identifying, via an integrated chip, presence of a plurality of sensors; selecting two or more of the identified sensors, at least one of the selected sensors being of a different type of sensor from the other selected sensor(s); obtaining, from each of the selected sensors, one or more values, the values being descriptive of two or more of light, acceleration, magnetic field, rotation, temperature, pressure, humidity, or audio; updating an environment of the integrated module based on at least one of the obtained values; obtaining one or more other values from the selected sensors; … wherein the selection is determined based on the updated environment.” (Paragraph [1171]: “In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that enables a user to select from a list of reliability measures of an industrial machine for establishing smart-band monitoring and, in response thereto, presents the user with at least one smart-band definition of an acceptable range of values for at least one sensor of the industrial machine and a list of correlated sensors from which data will be gathered and analyzed when an out of acceptable range condition is detected from the at least one sensor.” And in paragraph [1173]: “In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that presents a representation of components of an industrial machine deployable in the industrial environment on an electronic display, and in response to a user selecting one or more of the components, searches a database of industrial machine failure modes for modes involving the selected component(s) and conditions associated with the failure mode(s) to be monitored, and further identifies a plurality of sensors in, on, or available to be disposed on the presented machine representation from which data will automatically be captured when the condition(s) to be monitored are detected to be outside of an acceptable range. In embodiments, the identified plurality of sensors includes at least one sensor through which the condition(s) will be monitored.” And in paragraph [1174]: “In embodiments, a system for data collection in an industrial environment may include a user interface for working with smart bands that may facilitate a user identifying sensors to include in a smart band group of sensors by selecting sensors presented on a map of a machine in the environment. A user may be guided to select among a subset of all possible sensors based on smart band criteria, such as types of sensor data required for the smart band. A smart band may be focused on detecting trending conditions in a portion of the industrial environment; therefore, the user interface may direct the user choose among an identified subset of sensors, such as by only allowing sensors proximal to the smart band directed portion of the environment to be selectable in the user interface.” In paragraph [1072]: “Example and non-limiting sensors include vibration, acceleration, noise, pressure, force, position, location, velocity, displacement, temperature, heat flux, speed, rotational speed (e.g., a tachometer), motion, accelerometers, magnetic field, electrical field, galvanic, current, flow (gas, fluid, heat, particulates, particles, etc.), level, proximity, gas composition, fluid composition, toxicity, corrosiveness, acidity, pH, humidity, hygrometer measures, moisture, density (bulk or specific), ultrasound, imaging, analog, and/or digital sensors. The list of sensed values is a non-limiting example, and the benefits of the present disclosure in many applications can be realized independent of the sensor type, while in other applications the benefits of the present disclosure may be dependent upon the sensor type.” And in paragraph [2193]: “In embodiments, one or more of the controllers, circuits, systems, data collectors, storage systems, network elements, components, or the like as described throughout this disclosure may be embodied in or on an integrated circuit, such as an analog, digital, or mixed signal circuit, such as a microprocessor, a programmable logic controller, an application-specific integrated circuit, a field programmable gate array, or other circuit, such as embodied on one or more chips disposed on one or more circuit boards, such as to provide in hardware (with potentially accelerated speed, energy performance, input-output performance, or the like) one or more of the functions described herein” – The use of a graphical user interface to select sensors based on a smart band directed to the trends of the environment of Cella is the selection is of sensors based on an updated environment. The identification of a plurality of sensors for use of Cella is the use of two or more sensors of a different type including obtaining additional values.)
Huber, Shahrjerdi, and Cella are analogous in the arts because Huber, Shahrjerdi, and Cella all describe detection of changes to equipment
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Huber, Shahrjerdi, and Cella before him or her, to modify the teachings of Huber to include the teachings of Shahrjerdi in order to incorporate the methods of classifying tampering of Huber with the device tampering detection using the sensors of Shahrjerdi in order to expand marketability of Huber to device tampering detection and thereby increase marketability, and to further include the teachings of Cella to be able to incorporate a multitude of sensors and a graphical user interface to determine the best sensors to be used based on environmental trends (see Cella paragraph [1174] and thereby increase the efficacy of Huber and Shahrjerdi.

Regarding claim 10:
Huber, Shahrjerdi, and Cella teach the method of claim 9 as claimed and specified above.
And Huber shows “wherein the prediction is performed by identifying a pattern from the one or more other values.” (Paragraph [0037]: “A number of different types of features are extracted as indicative of a digital image of physical credential. For example, the extracted features can include textual information, edges of photos, patterns of photos, etc. The extracted features from each digital image in the received training images 102 form a collection of feature instances 110. These extracted features are used by the classifier training engine 112 to train an image classifier.” And in paragraph [0061]: “The tampering detection system 814 includes the tampering detection engine 830. The tampering detection engine 830 includes an image classifier trained using training images of physical credentials. In some implementations, the tampering detection engine 830 can include the image classifier 106 trained by the classifier generator 104 described above with respect to FIG. 1. The tampering detection engine 830 receives the digital image 810 of the physical credential and analyzes the digital image 810 using pixel-level image analysis techniques. The tampering detection engine 830 can perform a pixel-level analysis on the digital image 810 that includes an array of pixels. The tampering detection engine 830 extracts intrinsic pixel features from the digital image 810 and determines whether the digital image 810 is tampered or untampered based on the extracted features. The tampering detection engine 830 generates the tamper indication output 828 based on the determination as to whether the digital image 810 is tampered or untampered.” – The classifying based on a pattern of images of Huber is the prediction is performed by identifying a pattern from the one or more other values.)

Regarding claim 11:
Huber, Shahrjerdi, and Cella teach the method of claim 9 as claimed and specified above.
And Huber shows “further comprising determining a weight for the model, and adjusting the weight based on the generated evaluation score.” (Paragraph [0044]: “the image classifier may include default or initial weights assigned to each feature that are iteratively amended as the process attempts to find optimal weights. Based on the learned feature weights, an input digital image of a physical credential can be scored by the generated image classifier 106. In some implementations, each input digital image of a physical credential is scored by the image classifier 106 as a probability of being tampered on a scale from 0.0-1.0.” And in paragraph [0045]: “The scores are compared to the known labels to evaluate the accuracy of the image classifier 106. If the output of the image classifier 106 does not substantially match the known labels, the classifier 106 can be adjusted or trained on a new set of training images. Further, in some examples, differences between the output of the image classifier 106 and the known labels during the test phase may affect the scoring thresholds used to label classification results (e.g., specific operational thresholds can be chosen corresponding to the score response of a given set of data).” – The iteratively amending of the weights to find an optimal weights based on the scores of Huber is the adjusting the weight based on the generated evaluation score.)

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Shahrjerdi, and Cella as applied to claim 1 and 12 above, and further in view of Rossi et al., (US 2020/0019890 A1, hereinafter Rossi).
Regarding claims 7 and 18, taking claim 18 as exemplary:
Huber, Shahrjerdi, and Cella teach the method and system of claims 1 and 12 as claimed and specified above.
But Huber, Shahrjerdi, and Cella do not appear to explicitly recite “wherein the values are preprocessed to remove anomalies prior to the training.”
However, Rossi teaches “wherein the values are preprocessed to remove anomalies prior to the training.” (Paragraph [0006]: “In some embodiments, prior to computing the similarity score for each testing instance, the system pre-processes the set of training instances by: determining one or more potential anomalies in the set of training instances; and removing the one or more potential anomalies based on a method for detecting outliers in a set of data.” – The removal of anomalies of Rossi is the preprocessed to remove anomalies prior to the training.)
Huber, Shahrjerdi, Cella, and Rossi are analogous in the arts because Huber, Shahrjerdi, Cella, and Rossi all describe determining outliers in data for detection of events.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Huber, Shahrjerdi, Cella, and Rossi before him or her, to modify the teachings of Huber, Shahrjerdi, and Cella to include the teachings of Rossi in order to increase the accuracy of the models of Huber, Shahrjerdi, and Cella by removing anomalies in the training data of Rossi.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber, Shahrjerdi, and Cella as applied to claim 12 above, and further in view of Hodis et al., (US 2012/0129460 A1, hereinafter Hodis).
Regarding claim 20:
Huber, Shahrjerdi, and Cella teach the system of claim 12 as claimed and specified above.
And Cella teaches “and wherein the selection is performed via the graphical user interface.” (Paragraph [1171]: “In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that enables a user to select from a list of reliability measures of an industrial machine for establishing smart-band monitoring and, in response thereto, presents the user with at least one smart-band definition of an acceptable range of values for at least one sensor of the industrial machine and a list of correlated sensors from which data will be gathered and analyzed when an out of acceptable range condition is detected from the at least one sensor.” And in paragraph [1173]: “In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that presents a representation of components of an industrial machine deployable in the industrial environment on an electronic display, and in response to a user selecting one or more of the components, searches a database of industrial machine failure modes for modes involving the selected component(s) and conditions associated with the failure mode(s) to be monitored, and further identifies a plurality of sensors in, on, or available to be disposed on the presented machine representation from which data will automatically be captured when the condition(s) to be monitored are detected to be outside of an acceptable range. In embodiments, the identified plurality of sensors includes at least one sensor through which the condition(s) will be monitored.” And in paragraph [1174]: “In embodiments, a system for data collection in an industrial environment may include a user interface for working with smart bands that may facilitate a user identifying sensors to include in a smart band group of sensors by selecting sensors presented on a map of a machine in the environment. A user may be guided to select among a subset of all possible sensors based on smart band criteria, such as types of sensor data required for the smart band. A smart band may be focused on detecting trending conditions in a portion of the industrial environment; therefore, the user interface may direct the user choose among an identified subset of sensors, such as by only allowing sensors proximal to the smart band directed portion of the environment to be selectable in the user interface.” – The use of a graphical user interface to select sensors based on a smart band directed to the environment of Cella is the selection is performed via the graphical user interface.)
But Huber, Shahrjerdi, and Cella do not appear to explicitly recite “further comprising a display including a graphical user interface operably coupled to the processor, wherein the processor is configured to transmit information of the predicting instructions to the graphical user interface,”
However, Hodis teaches “further comprising a display including a graphical user interface operably coupled to the processor, wherein the processor is configured to transmit information of the predicting instructions to the graphical user interface.” (Paragraph [0129]: “In some applications, the user of the mobile device 102 is not the only party responsible for the mobile device 102 or the user. Other responsible or interested parties include administrators, parents and employers. In some implementations, when the mobile device 102 exceeds a threshold speed, a notification is sent to one or more of these interested parties (or friends or business associates of the user of the mobile device 102)... In some implementations, the controller 104 of the mobile device 102 is configured to detect whether any settings or functions of the mobile device 102 have been tampered with... notification may be provided to at least one of the mobile device 102 or a device or electronic communications account associated with an interested party. The device or electronic communications account information (such as an e-mail address) may be stored in the MAP 123. In some implementations, the controller 104 detects that a control application has been tampered with when the control application fails to operate during a predetermined time period. For example, if the control application is a tracking application, and a position of the mobile device 102 has not been reported to the communications network 404 within the previous 24-hour period, a "check application" query would be transmitted by the communications network 404. Tamper detection and notification techniques may be performed by any suitable processor or system involved in the configuring, monitoring or control of the mobile device 102” – The notifications being transmitted to a mobile device to a user wherein the processor is configured to transmit information of the predicting instructions to the graphical user interface.)
Huber, Shahrjerdi, Cella and Hodis are analogous in the arts because Huber, Shahrjerdi, Cella and Hodis all describe detection of changes to equipment.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Huber, Shahrjerdi, Cella and Hodis before him or her, to modify the teachings of Huber, Shahrjerdi, and Cella to include the teachings of Hodis in order to expand the detection of Huber, Shahrjerdi, and Cella to include the ability to notify interested parties of Hodis and thereby increase the marketability and usability of Huber, Shahrjerdi, and Cella.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124